Citation Nr: 0023902	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  99-08 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel





INTRODUCTION

The veteran had active service from July 1963 to June 1967.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 rating decision, by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought on 
appeal. 



FINDING OF FACT

There is no medical evidence of record suggesting a nexus 
between the veteran's current chronic respiratory disorder 
and his period of active service.



CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a chronic respiratory disorder is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he developed a chronic respiratory 
disorder as a result of his period of active service with the 
United States Navy.  Specifically, the veteran argues that he 
developed a chronic respiratory disorder as a result of being 
exposed to chemicals, including asbestos, during a fire on 
the USS Oriskany, while in the South China Sea off the coast 
of Vietnam in November 1966.  The veteran also alleges that 
he developed a chronic respiratory disorder as a result of 
nicotine use and ultimately nicotine dependence, which 
occurred in service.  

As a general rule, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

However, the initial question before the Board is whether the 
veteran has presented a well-grounded claim for service 
connection.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
In this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a) (West 1991); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease. See Epps v. Gober, 126 F.3d 1464, 1467-
1468 (Fed. Cir. 1997).  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.  Lay or medical evidence, as appropriate, 
may be used to substantiate service incurrence.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  ).  In determining whether a 
claim is well grounded, the Board is required to presume the 
truthfulness of the evidence.  See Robinette v. Brown, 8 
Vet.App. 69, 77-78 (1995); King v. Brown, 5 Vet.App. 19, 21 
(1993).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require competent medical 
evidence to relate the veteran's present disability to his or 
her post service symptoms.  See Savage, 10 Vet. App. at 497-
98.

The veteran's service medical records are negative for 
complaints, treatment or a diagnosis of a chronic respiratory 
disorder.  Post-service VA outpatient treatment records dated 
August 1995 to September 1995 are significant for treatment 
of COPD and restrictive lung disease.  A November 1995, VA 
examination report reveals that the veteran was diagnosed 
with chronic obstructive pulmonary disease (COPD), 
restrictive lung disease secondary to long-term exposure to 
chemicals (dust and silica) aggravated by chronic tobacco 
abuse.  During the examination, the veteran reported that he 
started smoking two to three packs of cigarettes a day at the 
age of 13.  At the time of the examination he reported 
smoking only half a pack of cigarettes per day.  The veteran 
also related that he fought a fire on the USS Oriskany for 
approximately 19 hours, during which time he was exposed to 
lead, asbestos, magnesium and hydraulic oil.  After his 
discharge from service the veteran was employed as a welder 
for five years and was then employed by a Martin Marietta 
Chemical Plant for 19 1/2 years during which time he was 
exposed to silica, lime and dust on a daily basis.  The 
veteran presented at the examination with complaints of 
chronic daily shortness of breath aggravated by any 
exertional activity.  Physical examination revealed 
symmetrical inspirations, with noted prolonged forced 
expiration with few end expiratory wheezes, generally clear 
to auscultation.  The veteran was unable to perform 
exertional activity and had shortness of breath with less 
than one flight of stairs.  X-rays revealed COPD.  The 
diagnosis was COPD, restrictive lung disease secondary to 
long-term exposure to chemicals, (dust and silica), 
aggravated by chronic tobacco abuse.  

The veteran has submitted evidence which shows that a fire on 
the USS Oriskany did occur, and for purposes of a well-
grounded claim the Board accepts as true the veteran's 
contention that he was involved in fire fighting at the time.  
See Robinette v. Brown, 8 Vet.App. 69, 77-78 (1995); King v. 
Brown, 5 Vet.App. 19, 21 (1993).  However, while the veteran 
has submitted evidence that he has a current diagnosis of 
COPD and restrictive lung disease, he has not submitted any 
evidence suggesting a link between his currently diagnosed 
respiratory disorder and his period of active service, 
including exposure to lead, asbestos, magnesium and hydraulic 
oil.  Nor is there any evidence that the veteran developed 
nicotine dependence during service.  Indeed, the only 
evidence of record suggesting a link between the veteran's 
current disorder and his period of active service are the 
veteran's own statements.  The veteran believes that he 
currently has a chronic respiratory disorder as a result of 
his period of service, but as a lay person, he is not 
competent to offer an opinion that requires medical 
expertise, such as the cause of this disorder and whether 
this disorder is related to his period of service.  See 
Brewer v. West, 11 Vet. App. 228, 234 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, in the 
absence of such evidence, the veteran's claim must be denied 
as not well grounded.  

The Board is unaware of any outstanding evidence, which could 
serve to well ground the veteran's claim.  Should the veteran 
obtain such evidence, he may request that the RO again 
consider his claim for service connection.  See 38 U.S.C.A. 
§ 5103 (West 1991); McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for chronic respiratory disorder is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

